HATHAWAY, Judge
(dissenting).
I am unable to agree with the majority’s finding that the appellees had been seized prior to their arrest. The police officer was on his regular beat in Linden Park, a known high-crime area. He was apparently quite well acquainted with regulars in the park and had adopted a policy of focusing particular attention on strangers. He came upon the appellees, strangers to him, sitting in a car with two young girls.
I cannot agree that the request for identification, voluntarily furnished by appellees resulting in the disclosure that they were wanted on robbery warrants, taints their arrest under the presumably valid warrants. Learning that appellees were wanted on outstanding robbery warrants, the officer was duty-bound to arrest and take them into custody. Their seizure under the warrants would appear to be under due-process.
Does the majority’s conclusion, that the arrests were tainted by the policeman’s inquiry, require that appellees — arrested on outstanding warrants for a violent crime, robbery — be released and the police close their eyes and count to 100 while appellees run and hide before the police again resume looking for them ?
It is my belief that the arrests of appellees followed a reasonable inquiry which disclosed their fugitive status. The subsequently discovered items in the car were legally obtained as a search incident to a valid arrest or through an inventory while impounding the automobile. I would reverse the granting of the suppression motion.